internal_revenue_service department of the treasury ulll no washington dc tete tann klan in reference to plr-113047-98 - cc dom p si date oct legend lp state a gp city b llc city c compa state d corp b llc b o l a o l l u plr-113047-98 d a c h dear t this is in response to a letter dated date submitted on behalf of lp by its authorized representative the letter requests rulings that landfill_gas produced and sold by lp will qualify for the credit under sec_29 of the internal_revenue_code lp is a state a limited_partnership the general_partner of lp is gp a state a corporation lp is a calendar_year taxpayer that keeps its books_and_records and files its federal_income_tax return on the accrual_method of accounting lp is under the audit jurisdiction of the city b office of the internal_revenue_service through decomposition of biomass materials contained in a landfill a landfill generates gas comprised principally of methane and carbon dioxide landfill_gas lp purchased two landfill gas-related agreements from llc for the purpose of collecting and selling landfill_gas at a closed landfill site in city c llc was unable to complete the financial terms of the agreements that had been awarded to it on b and c the first agreement is a landfill_gas operating and collection system agreement the collection agreement purchased from llc ond a state d corporation the landfill owner’ the collection agreement obligates lp to construct and operate an active landfill_gas collection system the collection system in exchange for all of the landfill owner’s rights title and interest in and to the landfill_gas the collection agreement is with corp a the second agreement is a contractor agreement with corp b for the construction of a landfill_gas collection system the collection system subsequent to the purchase from llc one lp completed the construction begun by llc and started an active landfill_gas collection system at the city c landfill if lp had canceled the contractor agreement for any reason before the job was completed lp would have been subject_to a cancellation fee of ten percent of the contract_price the city c landfill is owned by corp a and is producing sufficient quantities of landfill_gas to permit the collection and subsequent sale of the landfill_gas engineering reports have been completed that calculate the volume of landfill_gas production those reports indicate that commercial production of landfill_gas will be recoverable for years corp a will not be compensated for the sale of landfill_gas since corp a does not have an ownership_interest in either plr-113047-98 the collection system or the landfill_gas corp a will be paid a fixed price per month for a process site lease the process site is located at the city c landfill and will be used by lp or lp’s gas purchaser for processing landfill_gas all of the rights title and interests in the collection system are owned by lp including the network of gas wells drilled by corp a in and the collection system was placed_in_service and producing gas on f the collection system consists of the landfill recovery wells all interconnecting wellhead pipe laterals and mains valves wellheads monitoring devices condensate knockout and pumps extraction related gas blower gas flow meter and landfill_gas flare the facility the facility was placed_in_service and producing landfill_gas from the city c landfill biomass prior to date and there was a binding contract in place for the construction prior to date the collection agreement has a primary term of years and thereafter until sufficient quantities of landfill_gas are no longer generated to permit the sale of landfill_gas the landfill was closed in due to the expiration of state permits when the landfill was filled to capacity as required by the state d department of natural_resources corp a must continue to maintain and operate the collection system for years after closure of the city c landfill in order to monitor the landfill for environmental emissions of landfill_gas lp has entered into a landfill_gas facility operating_agreement operating_agreement is an unrelated party within the meaning of sec_29 of the code with corp b corp b pursuant to the operating_agreement corp b will operate the collection system for lp ona day-to-day basis and maintain the collection system in an as built new condition for lp the contract_price charged by corp b is based on services required and is competitively priced the operating_agreement is for a term of one year and will be re-negotiated each year lp will be invoiced monthly by corp b for operation and maintenance of the collection system by agreement corp b has no interest in the production of landfill_gas lp has entered into a one-year gas sale agreement with llc a landfill_gas purchaser that is an unrelated third party within the meaning of sec_29 of the code pursuant to the gas sale agreement lp will sell and llc will purchase landfill_gas under the gas sale agreement the landfill_gas will be delivered by lp to llc at the valve in the discharge piping from the gas blower which when opened can divert the landfill_gas from the landfill flare to llc the delivery point for a term of one year llc will pay lp monthly for the landfill_gas based on the total monthly mmbtus metered and purchased at the delivery point the price will vary from month to month with a minimum price of dollar_figureg per mmbtu delivered and a maximum price of h percent of the spot market price for natural_gas delivered in the city c landfill area llc will compress and process the landfill_gas construct an underground pipeline and sell the processed btu fuel to an industrial user near the landfill the gas sale plr-113047-98 agreement will be re-negotiated each year lp is not related to corp a corp b or llc and is independently seeking business opportunities associated with energy recovery from landfill_gas sec_29 of the code originally designated as sec_44d by the crude_oil windfall profit tax act of cowpta allows a credit against tax for qualified_fuels sold by the taxpayer to an unrelated_person during the tax_year the production of which attributable to the taxpayer the credit for the tax_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 of the code provides that the term qualified_fuels includes gas produced from biomass under sec_29 the term biomass means any organic material other than a oil and natural_gas or any product thereof and b coal including lignite or any product thereof the cowpta conference_report generally defines biomass as any organic substance other than oil natural_gas or coal or a product of oil natural_gas or coal biomass includes waste sewage sludge grain wood oceanic and terrestrial crops and crop residues and waste products that have a market_value also the definition of biomass does not exclude waste material such as municipal and industrial waste that include processed products of oil natural_gas or coal such as used plastic containers and asphalt shingles h_r conf_rep no cong sess 1980_3_cb_245 sec_29 of the code provides that sales of qualified_fuels shall be taken into account only if the production is within the united_states within the meaning of sec_638 or a possession_of_the_united_states within the meaning of sec_638 sec_29 of the code provides that where more than one person has an interest in a property or facility except to the extent provided in regulations prescribed by the secretary production from the property or facility as the case may be shall be allocated among such persons in proportion to their respective interests in the gross_sales from the property or facility sec_29 of the code defines the term barrel-of-oil_equivalent with respect to any fuel as the amount of fuel which has a btu content of million with certain exceptions not applicable here sec_29 defines barrel to mean united_states gallons sec_29 of the code treats persons as related to each other if they would be treated as a single employer under the regulations of sec_52 in the case of a corporation that is a member_of_an_affiliated_group of corporations filing a consolidated_return the corporation will be treated as selling qualified_fuels to an unrelated_person if such fuels are sold to the person by another member of the group plr-113047-98 sec_29 and of the code provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 of the code modifies sec_29 to extend the sec_29 credit for certain qualified_fuels that are produced in facilities placed_in_service before date pursuant to a binding written contract in effect before date for qualified_fuels produced in these facilities the credit is available for fuels sold before date the landfill_gas produced from biomass by lp’s facility satisfies the definition of a qualified_fuel under sec_29 of the code lp’s facility has been producing and selling landfill_gas since f and thus will satisfy the statutory placed_in_service_date of date the production of the landfill_gas will be attributable to lp all of the landfill_gas produced from the biomass and sold to llc will be sold to a party unrelated to lp or gp based solely on the foregoing facts representations and discussion of law we rule that the landfill_gas produced and sold by lp is a non-conventional fuel as described in sec_29gi of the code and thus qualifies for the credit for non-conventional fuels provided for under sec_29 all production of the landfill_gas is attributable to lp within the meaning of sec_29 of the code and the sale to llc entitles lp to the credit provided for in sec_29 under the circumstances described above the sec_29 credits will be available to lp through this ruling is directed only to the taxpayer that requested it sec_6110 of the in accordance with a power of code provides that it may not be used or cited as precedent attorney filed with the request for rulings a copy of this letter is being sent to your authorized representative sincerely yours blareth e loy bast harold e burghart assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
